Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
1.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2012/0183281) to Sato et al.
Regarding independent claim 1, Sato et al. discloses a fluid storage chamber (12) defined by side walls (See FIG. 2A), a bottom wall (See FIG. 2A) and a top (See FIG. 2A); and
a thermal interface (14) for transference of thermal energy into the fluid storage chamber (12), the side walls (See FIG. 5A) and the bottom wall (14b) (See paragraph [0026]-[0028]).
Regarding claim 8, Sato et al. discloses a heat generating electrical device (16) in thermal transferring contact with the thermal interface (14).
Regarding claim 9, Sato et al. discloses that the heat generating electrical device includes a converter (42).
Rejections 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2012/0183281) to Sato et al.
Regarding claim 2, Sato et al. is silent regarding that the side walls include a wall thickness that varies in a direction away from the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the side walls (FIG. 2A) to vary in thickness in a direction away from the thermal interface as matter of design for ergonomically grasping the device. 
Regarding claim 3, Sato et al. is silent regarding the wall thickness of the side walls decreases in a direction away from the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the side walls include a wall thickness that varies in a direction away from the thermal interface as matter of design for ergonomically grasping the device.
Regarding claim 4, Sato et al. is silent that the bottom wall includes an interior surface and an exterior surface and the exterior surface comprises the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the bottom wall includes an interior surface and an exterior surface and the exterior surface comprises the thermal interface as matter of design for ergonomically grasping the device.
Regarding claim 7, Sato et al. teaches a thermally conductive coating on the exterior surface in order to transfer the heat.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2012/0183281) to Sato et al. in view of U.S. Patent (3,561,903) to Rubinstein et al.
Regarding claim 5, Sato et al. is silent regarding cooling fins extending from at least one of the side walls. However, Rubinstein et al. teaches that cooling fins extending from side walls to facilitate efficient infrared heat transmission (See Col. 2 lines 25-35). It would have been obvious for one of ordinary skill in the art at the time of filing the invention to modify Sato et al. with Rubinstein et al. to include cooling fins to facilitate efficient infrared heat transmission.
Regarding claim 6, Sato et al. is silent regarding cooling fins extending from at least one of the side walls to facilitate efficient infrared heat transmission (See Col. 2 lines 25-35). However, Rubinstein et al. teaches cooling fins extending from the top. It would have been obvious for one of ordinary skill in the art at the time of filing the invention to modify Sato et al. with Rubinstein et al. to include cooling fins to facilitate efficient infrared heat transmission.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2012/0183281) to Sato et al. in view of U.S. Patent Publication (2018/0231331) to Abbasi et al. 
Regarding claim 10, Sato et al. is silent regarding the side walls, bottom wall and top are formed from a thermally conductive plastic material. However, Abbasi et al. teaches a plastic thermal energy storage (See claim 3) as means storing heat. It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to make the storage chamber (12) of plastic material. 
Regarding claim 11, Sato et al. as modified with Abbasi et al. is silent regarding that the thermally conductive plastic material comprises a polycarbonate with between 15% and 25% by volume of one of aluminum nitride and boron nitrate. However, this arrangement well known in the art to include polycarbonate with aluminum nitride and boron nitrate. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723